[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DEFICIENCY JUDGMENT
The plaintiff has moved for a deficiency judgment. The objection to the request for deficiency judgment made by the defendants Peter Lawler and David Lawler is overruled. The defendants claim protection under Connecticut General Statute Section 49-28, which provides in relevant part as follows:
    If the property has sold for less than the appraisal provided for in section 49-25, no judgment shall be rendered in the suit or in any other for the unpaid portion of the debt or debts of the party or parties upon whose motion the sale was ordered, nor shall the same be collected by any other means than from the proceeds of the sale until one-half of the difference between the CT Page 9792 appraised value and the selling price has been credited upon the debt or debts as of the date of sale.
The plaintiff in this case moved for judgment by strict foreclosure. The defendants Peter Lawler and David Lawler subsequently moved for foreclosure by sale and further that the property be sold as two separate parcels. The plaintiff, upon determining that the property could not be sold as two separate parcels moved to reform the judgment to order the sale as one parcel. Under this series of events, the defendants cannot claim the sale was ordered on the motion of the plaintiff.
The defendants also object to the Attorney's fees requested claiming it would be inequitable to award the fees requested.
The defendants appealed from the decision of the trial court (as they were entitled to do) but that fact added very substantially to the Attorney's fees which the plaintiff incurred as a result of the defendants' unsuccessful appeal.
The Court has reviewed the time invoices submitted by counsel and has computed a reasonable Attorney's fee for work performed subsequent to the last award of additional counsel fees to be $32,386.10 plus allowed expense of $1,697.29. This bill has been computed at a maximum hourly rate of $130.00 for attorneys and $60.00 for paralegal work.
The deficiency judgment is calculated as follows:
    Judgment debt as of the date of the judgment of foreclosure, including costs.                  $140,311.68
Attorneys fees awarded previously.  10,150.00
    Interest from date of judgment to date of Committee Deed delivery
(10/13/92)                           20,121.02
    Additional Attorneys fees and expense.                            34,083.39
CT Page 9793
Committee fees and expenses.         8,698.56
Total:                             $213,364.65
Sale Price:                         160,000.00
Deficiency                          $53,364.65
BY THE COURT,
HON. LAWRENCE C. KLACZAK Superior Court Judge